DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 35, 36, 46, 48, 49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Boegli (US Publication 2015/0234940) in view of Nakata (US Publication 2010/0251911).
	With respect to claim 1, Boegli teaches a system for impressing a relief pattern on a substrate, the system comprising:

a male die film (22) including a male-die contact surface (refer to marked-up Figure 5 in the detailed action) spaced from said female-die contact surface (Figure 5), said male-die contact surface being featureless in a region thereof opposing the relief pattern on said at least one female die (Figure 5); and 
a compression mechanism adapted to move said male die film and said at least one female die towards one another in an operative mode (Paragraphs 0037, 0038, 0039, 0046), 
wherein, in said operative mode, when the substrate is disposed between said male-die contact surface and said female-die contact surface, said compression mechanism moves said male die film and said at least one female die towards one another such that said female-die contact surface engages a first broad surface of the substrate and said male-die contact surface engages an opposing broad surface of the substrate so that said substrate is urged into said cavity to engage said relief pattern on said bottom surface so as to impress the relief pattern on the substrate (Paragraphs 0045, 0052, 0054, 0056).  
[AltContent: textbox (Base Layer)][AltContent: arrow][AltContent: textbox (Cavity, Relief Pattern )][AltContent: textbox (Walls defining sidewalls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Female-die contact surface)][AltContent: textbox (Male-die contact surface)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, Boegli does not explicitly disclose a male die film that is compressible and male-die contact surface that is flexible.  Nakata teaches an embossing apparatus with a male die film that is compressible (Abstract) and male die contact surface (2b) that is a flexible male-die contact surface (Abstract, Paragraphs 0010, 0012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Boegli et al. to provide a male die with a flexible male die contact surface as taught by Nakata for the purpose of providing a resilient and durable surface adapted for accurate and repeated printing by contact pressures.
With respect to claim 35, Boegli et al. teaches the relief pattern is defined by at least one wall (refer to marked-up Figure 5 in the detailed action) surrounding a surface at or above a nominal surface line of said female die (note: a nominal surface line is not 
With respect to claim 36, Boegli et al. teaches the claimed invention with the exception of said gradient has a length to height ratio of at least 10.
However, it would have been obvious to one having ordinary skill in the art before the present invention was made to provide a specific gradient since it has been held that discovering an optimum value (10) of a result effective variable (i.e. a system with a relief pattern that is capable of and designed to provide an embossment) involves only routine skill in the art. See MPEP§2144-05 II-B. Boegli et al. teaches some type of gradient with the side walls due to the change in pressure imparted by the male die therefore a gradient a length to height ratio of at least 10 could be arrived at through routine experimentation.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to gradient with a length to height ratio of at least 10 to control the control the impression of the medium thereby not causing damage with the medium.

providing a system of claim 1, wherein said contact layer (top layer of 22) of said male die film (22) comprises a thin featureless sheet of a non-resilient material (Figure 5;
employing said compression mechanism (Paragraphs 0045, 0052, 0054, 0056) to move said male die film (22) and said female die (27) toward one another thereby to apply pressure to said contact layer (top surface of 22) of said male die film (22) and to push said contact layer of said male die film (22) towards said at least one female die (27),
wherein said pressure applied to said contact layer (top surface of 22) of said male die film (22) causes said contact layer to be urged into said at least one cavity (refer to marked-up Figure 5 of the detailed action), thereby to form a male die (22) including at least one feature on said contact layer, such that at least part of said at least one feature is sustained after disengagement between said male die film and said at least one cavity (Figures 5-6).
With respect to claim 48, Boegli et al. teaches at least one male die (22) corresponding in shape to at least one female die (27) is formed, the method further comprising:
placing a substrate (foil) between the at least one female die (27) and the formed at least one male die (22, Paragraphs 0045, 0052, 0054, 0056); and
moving said at least one male die (22) toward said at least one female die (27) such that said at least one male die (22) engages a first broad surface of said substrate 
With respect to claim 49, Boegli et al. teaches placing a substrate (foil, Paragraphs 0045, 0052, 0054, 0056) between the at least one female die (27),
wherein the at least one female die (27) includes a female-die contact surface (top surface of 27) including at least one cavity (refer to marked-up Figure 5 in the detailed action) defining the relief pattern (refer to marked-up Figure 5 in the detailed action), wherein at least part of the relief pattern is defined on a bottom surface of said cavity (refer to marked-up Figure 5 in the detailed action),
wherein the male die film (22) includes a flexible male-die contact surface (top surface of 22) spaced from said female-die contact surface (27, Figure 5), said male-die contact surface (top surface of 22) being featureless in a region thereof opposing the relief pattern on said at least one female die (Figures 5 and 6); and
moving said at least one female die (27) and said male die (22) film towards one another such that said female-die contact surface (top surface of 27) engages a first broad surface of the substrate (foil, Paragraphs 0045, 0052, 0054, 0056) and said male-die contact surface (top surface of 22 adjacent foil) of said male die film (22) engages an opposing broad surface of the substrate (foil, Paragraphs 0045, 0052, 0054, 0056) 
With respect to claim 55, Nakata teaches the substrate is a fibrous substrate (Paragraphs 001, 0051).

3. 	Claims 7-9 ,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boegli (US Publication 2015/0234940) in view of Nakata (US Publication 2010/0251911) as applied to the claims above, and further in view of Zimmer et al. (US Publication 201 1/0294913).
	With respect to claim 7, Boegli et al. in view of Nakata teaches said compressible male die film includes (2b) includes a base layer (301b); and a contact layer including the male-die contact surface (note: there is contact between the male die surface and the substrate and therefore the top surface of male die 2b can be considered to be a contact layer) adapted to contact the substrate (S) as taught by Nakata.
However, Boegli et al. in view of Nakata does not explicitly disclose a compressible layer disposed between a base layer and a contact layer and attached thereto. Zimmer et al. teaches a compressible layer (SARCD layer) disposed between a base layer (flat base) and a contact layer (PET base film) and attached thereto (Paragraphs 0039, 0042, Figure 4).


With respect to claim 8, Boegli et al. in view of Nakata teaches the claimed invention including a compressible male die film (2b) with compressibility in a direction perpendicular to a broad face of said compressible male die film (note: the substrate is flexible/compressible in all directions along the male die film).
 Boegli et al. in view of Nakata does not explicitly disclose having compressible male die film, in the range of 5-30%at 135MPa.
However, it has been held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233. Therefore, Boegli et al. in view of Nakata teaches a flexible/compressible layer therefore the ranges of compressibility in the range of 5- 30%at 135MPa could be arrived at through routine experimentation.
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify the compressible male die film to have a compressibility in the range of 5-30% at 135 MPa to control the distance the die must move to impart an impression.
With respect to claim 9, Boegli al. teaches a base layer that includes at least one layer selected from the group consisting of a metal layer (Paragraph 0028).

With respect to claim 17, Zimmer et al. teaches said compressible layer (SARCD layer) is directly attached to said base layer (flat base, Figure 4).

4. 	Claim 12, 13, 18, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Boegli (US Publication 2015/0234940)  in view of Nakata (US Publication 2010/0251911) and Zimmer et al. (US Publication 2011/0294913) as applied to the claims above, and further in view of Sekihara et al. (US Publication 2011/0217092).
With respect to claim 12, Boegli et al., as modified, teaches the claimed invention with the exception of said base layer including at least two layers of fabric attached to one another.
Sekihara et al. teaches a pressure roll (24) with a base layer (24c) that includes at least two layers of fabric (24a, b, f) attached to one another (Paragraph 0104, Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Boegli et al., as modified, to provide a base layer with two layers of fabric as taught by Sekihara et al. for the purpose of providing an effective compressible surface that prevents deformation of a surface layer.

With respect to claim 18, Sekihara et al. teaches said contact layer comprising a compressible rubber-based material (24a, b, f).
	With respect to claim 23, Sekihara et al. teaches said compressible male die film further includes surface modulating layer (24a) disposed between said base layer (24c) and said contact layer (24f) and adapted such that, in said operative mode when pressure applied to said contact layer exceeds an amount of pressure required to fully compress said compressible layer, said surface modulating layer responds by modulating at least one of a height and a surface area of a deformation formed on said contact layer (note: the layer is compressible therefore it would be obvious that a compressible layer with exceeding pressure provides a modulation).
With respect to claim 24, Sekihara et al. teaches wherein said surface modulating layer (24a) is attached along a first broad face thereof to said compressible layer (24a, b, f) and along a second broad face thereof to said contact layer.
With respect to claim 25, Sekihara et al. said surface modulating layer is adapted to inhibit said contact layer from separating from said compressible layer or from being rotationally shifted relative thereto during impression of the relief pattern on the substrate (note: the layer is compressible therefore it would be obvious that a modulating layer would inhibit separation).
With respect to claim 27, Sekihara et al. teaches aid surface modulating layer including a fabric layer impregnated with a rubber-based material (24a, b, f).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Boegli (US Publication 2015/0234940) in view of Nakata (US Publication 2010/0251911) and Zimmer et al. (US Publication 201 1/0294913) as applied to the claims above, and further in view of Mikutsu (US Publication 2010/0310287).
With respect to claim 16, Boegli et al., as modified, teaches the claimed invention with the exception of said compressible layer that comprises a rubber foam layer.
Mikutsu teaches a roller (14) with a compressible layer that comprises a rubber foam layer (Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Boegli et al., as modified, to provide a compressible layer with a rubber foam layer as taught by Mikutsu for the purpose of effectively providing elasticity and stability during pressure thereby preventing deformation of the surface of the roller.

Response to Arguments

6.	 Applicant's arguments with respect to claim(s) 1, 7-9, 12-14, 1-18, 23-27, 35, 36, 46, 48, 49 and 55 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853